Per Curiam.

Since its enactment in 1933 (115 Ohio Laws 57), this court has issued opinions concerning the so-called guest statute (R. C. 4515.02) in no less than 52 cases. Those decisions frequently have resulted from the use by the General Assembly of the ambiguous term, “guest.” We decline to further stir the waters at this time with another lengthy dissertation.
The facts of this case are controlled by the following language from pages 35 and 36 in the opinion of Burrow v. Porterfield (1960), 171 Ohio St. 28, 168 N. E. 2d 137:
“Our decisions indicate that a rider is a guest within the purview of Section 4515.02, Revised Code, where one of the following relationships exists:
“ (2) Where the transportation is furnished solely for the social and pleasure purposes of both the rider and driver. Duncan v. Hutchinson, supra (139 Ohio St., 185).”
The facts at bar do not present a jury question upon the issue of a continuance or cessation of the flow of hospitality from driver to passenger. Cf. Stiltner v. Bahner *167(1967), 10 Ohio St. 2d 216, 227 N. E. 2d 192; Kemp v. Parmley (1968), 16 Ohio St. 2d 3, 241 N. E. 2d 169; Thomas v. Herron (1969), 20 Ohio St. 2d 62, 253 N. E. 2d 772.
From the sole evidence in this case, reasonable minds could only conclude “that on the fatal night we had three young men * * * enjoying each other’s company, doing what so many young men are prone to do, driving around, enjoying the performance of one of Detroit’s products.” (Appellant’s brief, at page 7.)
As can be seen from the above, appellee’s decedent was a guest passenger in the automobile. Thus, since the record presents no evidence of wilful or wanton misconduct upon the part of the appellant’s decedent, the judgment of the Court of Appeals is reversed and the judgment of the Court of Common Pleas is affirmed.

Judgment reversed.

O’Neill, C.. J., Schneider, Herbert, Corrigan, Stern, Leach and Brown, JJ., concur.